UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6071



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES JAMES PAYTON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-01-17; CA-03-177)


Submitted:   June 9, 2005                  Decided:   June 15, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles James Payton, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles James Payton, a federal prisoner, seeks to appeal

the district court’s order denying relief on his motion filed under

28 U.S.C. § 2255 (2000).    An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.          28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists   would   find   both   that   his   constitutional   claims   are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.           See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Payton

has not made the requisite showing.            Accordingly, we deny a

certificate of appealability and dismiss the appeal.          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                DISMISSED




                                  - 2 -